Citation Nr: 1128732	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a skin disorder other than skin cancer, claimed as due to exposure to ionizing radiation, has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, has been received.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury, including dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to August 1952, and from March 1985 to September 1985, with additional service in the Air National Guard and Army National Guard of Connecticut and the Air Force Reserve and Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2004 and September 2007 rating decisions.  

In the September 2004 rating decision, the RO determined, in part, that the claims for service connection for skin disorder, to include squamous cell carcinomas (skin cancer), actinic keratosis, and arochordons, right axilla; prostate cancer; claimed head trauma, previously claimed as memory loss; and dizziness remained denied because evidence submitted was not new and material.  In December 2004, the Veteran filed notices of disagreement (NODs) with these denials.  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

In February 2007, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In the September 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for residuals of a head injury, including dizziness, effective September 15, 2003.  The RO also granted service connection and assigned an initial noncompensable (0 percent) rating, each, for squamous cell carcinoma of the left forearm, and for basal cell carcinoma of the right nasolabial fold, effective September 15, 2003 and June 7, 2007, respectively.  This rating decision represents a full grant of the benefits sought in regard to the claims for service connection for skin cancer, head trauma, and dizziness.  

As reflected in a September 2007 supplemental SOC (SSOC), the RO continued the denial of service connection for a skin disorder other than skin cancer, on the basis that new and material evidence had not been presented; although the RO found that new and material evidence had been presented to reopen the claim for service connection for prostate cancer, the claim for service connection, on the merits, was denied. 

In February 2008, the Veteran filed a NOD with the initial rating assigned for residuals of head injury, including dizziness.  A SOC was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9) in August 2008.

In November 2008, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for residuals of head injury, including dizziness, the Board characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

As noted above, in the September 2007 SSOC, the RO addressed the claim for service connection for prostate cancer on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board characterized this matter as reflected on the title page.  

In characterizing the requests to reopen, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for skin disorders and for prostate cancer.  There were diagnoses of skin disorders other than skin cancer and prostate cancer at the time of the previous final denials of the claims for service connection for these disorders.  As such, the diagnoses of skin disorders other than skin cancer and prostate cancer since those denials cannot constitute different diagnosed diseases or injuries.  Therefore, new and material evidence to reopen each of these claims is required.  

The Board notes that, in his October 2006 Form 9, the Veteran checked the box indicating that he wanted a hearing before a Veterans Law Judge at the RO; however, he scratched out that request, initialed the change and, instead, indicated in an Appeal Hearing Options Election Form that he wanted a local hearing with a DRO which, as noted above, was held in February 2007.  Thereafter, in October 2007, in response to the September 2007 SSOC, the Veteran filed a VA Form 9 in which he checked the box indicating that he wanted a hearing before a Veterans Law Judge at the RO.  However, in his August 2008 Form 9, he indicated that he did not want a Board hearing.  Hence, the Board hearing request is deemed withdrawn.

The Board also notes that the Veteran was previously represented by AMVETS, as reflected in a November 1997 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2008, the Veteran submitted a VA Form 21-22, appointing the Disabled American Veterans (DAV) as his representative.  The Board has recognized the change in representation.

Further, in October and December 2008, after certification of the appeal to the Board, the Veteran submitted additional evidence, specifically, VA treatment records, evidence regarding dates of service, and copies of service treatment records from his first period of active duty.  In her June 2009 Informal Hearing Presentation, the Veteran's representative waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

In July 2009, the Board remanded the claims remaining on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing the requested actions, the RO continued to deny each claim (as reflected in a February 2011 supplemental SOC (SSOC)), and returned these matters  to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, the Veteran filed a claim for service connection for aid and attendance benefits for his spouse.  That claim has not been adjudicated by the RO.  As such, that matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a July 1993 decision, the RO denied service connection for a skin disorder; although notified of the denial in a December 1993 letter, the Veteran did not perfect an appeal of the decision.

3.  Pertinent to the request to reopen a claim for service connection for a skin disorder other than skin cancer, claimed as due to exposure to ionizing radiation, the evidence associated with the claims file since the RO's July 1993 denial is either cumulative and redundant of evidence of record at the time of the prior denial, or, if new, does not relate to an unestablished fact necessary to substantiate the claim or  raise a reasonable possibility of substantiating the claim for service connection for a skin disorder other than skin cancer, claimed as due to exposure to ionizing radiation.

4.  In a February 2001 decision, the RO denied service connection for prostate cancer; although notified of the denial in a March 2001 letter, the Veteran did not appeal the decision.

5.  Pertinent to the request to reopen a claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, the evidence associated with the claims file since the RO's February 2001 denial is either cumulative and redundant of evidence of record at the time of the prior denial, or, if new, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

6.  The Veteran's has had subjective complaints of dizziness residual to head injury, but any current dementia is not medically shown to be related to in-service head injury.

CONCLUSIONS OF LAW

1.  The July 1993 rating decision in which the RO denied a claim for service connection for skin disorder is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The February 2001 rating in which the RO denied a claim for service connection for prostate cancer is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  As evidence received since the RO's July 1993 denial is not new and material, the criteria for reopening the claim for service connection for a skin disorder other than skin cancer, claimed as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010) (as in effect for claims filed on and after August 29, 2001).

4.  As evidence received since the RO's February 2001 denial is not new and material, the criteria for reopening the claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010) (as in effect for claims filed on and after August 29, 2001).

5.  The criteria for an initial rating in excess of 10 percent for residuals of head injury, including dizziness, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a (Diagnostic Code 8045) and 38 C.F.R. § 4.130 (Diagnostic Code 9304) (as in effect for claims filed prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, pursuant to the Board's 2009 remand, a January 2010 letter notified the Veteran that the claim for service connection for skin disorder, other than skin cancer and prostate cancer, both due to due to exposure to ionizing radiation had been previously denied.  The claim for skin disorder was denied because there was no evidence of service incurrence or aggravation or evidence of symptoms of treatment after service; the claim for prostate cancer was denied because there was insufficient evidence that linked prostate cancer to the Veteran's exposure to ionizing radiation.   The letter notified the Veteran that the RO needed new and material evidence to reopen these claims.  The letter specifically advised the Veteran that in order to be considered new and material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial. 

The January 2010 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the January 2010 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

After issuance if the above-described notice, and opportunity for the Veteran to respond, the February 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs) from the Veteran's first period of active duty, private treatment records, VA outpatient treatment records, VA advisory opinions, and reports of October 2007 and April 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's DRO hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  

The Board also finds that no further RO action on any of these matters, prior to appellate consideration, is warranted.

The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claims to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured. Because the Board herein finds that the new and material evidence to reopen the previously-denied claim has not been received, a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims to reopen, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Requests to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Second, service connection may be established if a radiation- exposed veteran develops a "radiogenic disease".  See 38 C.F.R. § 3.311.

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

As indicated above, the RO denied the Veteran's claim for service connection for a skin disorder in July 1993.  The evidence of record at the time consisted of the Veteran's STRs, private treatment records, VA treatment records and report and attachments from Air Force Occupational and Environmental Health Laboratory.  The basis for the RO's July 1993 denial of the claim for service connection for skin disorder due to exposure to ionizing radiation was that the record did not contain any evidence of service incurrence or aggravation or evidence of continuity of symptoms of treatment following service.  Further, the claimed skin disorder was not a "radiogenic disease" as defined by the regulations.  To that end, it was noted that the Veteran was treated for actinic keratosis on one of his hands and for two acrchordons in the area of his right axilla; there was no evidence, at the time, of a carcinoma of the skin.  

Although notified of the denial in a December 1993 letter, the Veteran did not perfect an appeal of the July 1993 RO decision.  See 38 C.F.R. § 20.200, 20.202.  The RO's July 1993 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The RO denied the Veteran's claim for service connection for prostate cancer in February 2001.  The evidence of record at the time consisted of the Veteran's STRs, private treatment records, VA treatment records, reports from the Defense Threat Reduction Agency and an etiology opinion from the Director of Compensation and Pension.  The basis for the RO's February 2001 denial of the claim for service connection for prostate cancer, due to exposure to ionizing radiation was that the record did not show any relationship between exposure to ionizing radiation and the claimed prostate cancer   Although notified of the denial in a March 2001 letter, the Veteran did not appeal the February 2001 RO decision.  See 38 C.F.R. § 20.200.  The RO's February 2001 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in September 2003.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the RO's July 1993 rating decision (skin disorders) and February 2001 rating decision (prostate cancer). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

As regards the request to reopen a claim for service connection for a skin disorder, other than skin cancer, claimed as due to exposure to ionizing radiation, pertinent evidence added to the claims file since July 1993 includes VA treatment records, private treatment records, and various lay statements submitted by or on behalf of the Veteran.  However, none pertain to the etiology of any skin disorder other than skin cancer.  During the Veteran's February 2007 DRO hearing, his testimony was focused on his skin cancer and its etiological relationship to service.  The Veteran did not present, identify, or suggest the existence of any medical evidence or opinion tending to support a relationship between the Veteran's skin disorder, other than skin cancer, and his period of service.

As regards the request to reopen a claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, pertinent evidence added to the claims file since February 2001 includes VA treatment records, private treatment records, Compensation & Pension Service advisory opinion reports and various lay statements submitted by or on behalf of the Veteran.  However, none provide a positive opinion as to the etiology of the Veteran's prostate cancer.  Similar to the February 2001 advisory opinion (in which it was concluded that it was unlikely that the Veteran's disabilities were the result of radiation exposure) considered in connection with the previous denial, an August 2007 Compensation and Pension Service advisory opinion also reflects the conclusion that it was unlikely that prostate cancer resulted from radiation exposure in service.  Again, the Veteran has not presented, identified, or suggested the existence of any medical evidence or opinion tending to support a relationship between current prostate cancer and service.

The Board finds that, in this case, the additionally received medical and other objective evidence is "new" in the sense that it was not previously before agency decision makers in July 1993 (skin disorders) and February 2001 (prostate cancer).  However, as noted above, in the July 1993 and February 2001 denials, the RO essentially found that the evidence of record did not support any finding of an etiological relationship between the Veteran's skin disorder and prostate cancer and his period of military service, to include due to exposure to ionizing radiation.  The additional evidence added to the record does nothing to change any such finding.

In sum, the medical evidence received since the July 1993 and February 2001denials still does not reflect that there exists a medical nexus between either a skin disorder other than skin cancer or prostate cancer and service.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate either claim for service connection or provide a reasonable possibility of substantiating either the claims.

The Board has also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, during the DRO hearing and in various written documents of record.  A layperson is certainly competent to describe factual matters of which he or she has first- hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as whether the Veteran has a current skin disorder other than skin cancer or prostate cancer, that is medically related to his military service, to include an y exposure to ionizing radiation exposure.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for skin disorder, other than skin cancer and for prostate cancer are not met, and the July 1993 and February 2001 RO denials of the claims remain final.  See 38 U.S.C.A. § 5108 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Claim for Higher Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In the September 2007 rating decision, the RO assigned an initial 10 percent rating for the Veteran's residuals of a head injury under Diagnostic Codes 8045, effective September 15, 2003.

The Board notes that VA revised the criteria for rating traumatic brain injuries during the pendency of the Veteran's appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009); 73 Fed. Reg. 54693 (Sept. 23, 2008).  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.

In this case, the claim pursuant  to which the Veteran has sought a higher rating for residuals of head injury due to trauma was filed prior to October 23, 2008, and no  request for review under the revised provisions has been received; hence, the applicable rating criteria in effect prior to October 2008 controls.  

Under Diagnostic Code 8045, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a. 

The actual criteria for rating dementia due to head trauma, pursuant to Diagnostic Code 9304, is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the overall record supports the assignment of no more than the initial 10 percent rating assigned for service-connected residuals of a head injury..

Service treatment records reflect that the Veteran sustained head injury when a car hood fell on his head in September 1949.

The report of a May 1998 initial neurological evaluation reflects subjective findings of mild memory impairment.  There were no objective findings of neurological impairment.  

An April 2003 VA treatment record indicates follow-up treatment for a head injury sustained when the Veteran was hit in the head with a large elastic cord resulting in near loss of consciousness and a small laceration to the forehead.  Initially, the Veteran was totally asymptomatic when evaluated.  Two days later, the Veteran complained of some nausea, headaches and difficulty thinking and feeling unlike himself.  Head CT scan was negative.

The report of an August 2004 VA neuropsychology evaluation reflects the examiner's comment that the results were consistent with an early dementia, most probably on a cerebrovascular basis having wide spread anterior effects, especially on the right cerebral hemisphere.  An October 2004 VA neurology treatment record reflects a noted history of closed head injury in service that resulted in a depressed skull lesion over the left parieto-occipital area.  The Veteran had recurrent episodes of "dizziness" and pre-syncopal sensations since that time.

The report of an October 2007 VA examination reflects subjective findings of memory loss and lots of dizziness.  There were no neurological deficits noted except for the memory loss.  There was no supporting documentation of multi infarct dementia.

On April 2010 VA examination, the Veteran complained of history of short term memory impairment and dizziness/light headedness.  On objective examination, cranial nerves were intact with no functional impairment.  The examiner opined  that headaches were more likely related to head injury in 2003 since symptoms occurred after this and thus were less likely related to head injury sustained in 1949.  The examiner further commented that intermittent complaints of dizziness were as least as likely as not related to service-connected head injury.  The examiner noted that the August 2004 VA treatment record reflects a diagnosis of early dementia (cerebrovascular in nature), although she indicted that she could not determine if the Veteran had multi-infarct dementia versus Alzheimer's without resorting to speculation.  In any event, the examiner concluded that any dementia was less likely related to head trauma and more likely vascular in origin with prior medical history positive for carotid stenosis and hypercholesterolemia. The examiner found that the Veteran had mild/moderate functional impairment as a result of subjective complaints.

The above-cited evidence clearly reflects that the Veteran has had subjective complaints of dizziness residual to head injury.  Such symptoms are consistent with no more than the assigned 10 percent rating.  However, no dementia is medically shown to be a residual of, or medically associated with, the in-service head injury.  As noted, the April 2010 VA examiner found that any present dementia was less likely related to head trauma, and there otherwise no medical evidence or opinion that, in fact, identifies any current dementia as a residual of in-service head injury.  As noted, the governing criteria provided that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subject complaints-here, dizziness-residual to head injury warrant no more than the 10 percent rating assigned.  

Accordingly, the Board finds that the initial 10 percent rating assigned for residuals of a head injury, including dizziness represents the maximum rating assignable since the effective date of the grant of service connection for this disability.  As such, there is no basis for staged rating of this disability, pursuant to Fenderson, and the claim for a higher initial rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection a skin disorder other than skin cancer, claimed as due to exposure to ionizing radiation, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, is denied.

An initial rating in excess of 10 percent for residuals of a head injury, including dizziness, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


